THACHER, District Judge.
Defendant justifies retention of plaintiff’s money under section 16 (c) of the Immigration Act of 1924 (8 USCA § 216), but under this section the Secretary was required to find erlher knowledge of or failure to exercise reasonable diligence to ascertain a fact, U. S. v. Compagnie Generale Transatlantique (C. C. A.) 26 F.(2d) 195, which was unknown and not discoverable until after the alien had been transported to this country, Compagnie Francaise de Navigation a Vapeur v. Elting (C. C. A.) 19 F.(2d) 773. From this it follows that his finding was arbitrary, and plaintiff is entitled to-recover.
Verdict is accordingly directed in favor of plaintiff for the sum of $3,461.22.